NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 11/12/2020 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 08/13/2020.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding independent claims 1, 9 & 16, the closest prior art fails to teach or make obvious in combination with other claimed limitations, a guide vane for a compressor discharge plenum, comprising a deflector panel extending between first and second side panels, wherein the deflector panel has a curved profile substantially in accordance with Cartesian coordinate values of X, Y, and Z as set forth in Table 1, the X, Y, and Z values being in inches from a center point of a bottom surface of the deflector panel.
Closest prior art includes Martling (US 2005/0241317; US 7,047,723), which discloses a compressor discharge plenum with a guide vane having a deflector 60 with a curved profile (see Fig. 4). However, Martling fails to teach or suggest the curved profile of the deflector panel being substantially in accordance with the Cartesian coordinates set forth in Table 1 of the instant disclosure, and it would not have been obvious to one of ordinary skill in the art to 
Claims 2-8, 10-15, 17-20 are allowable for the same reasons as claims 1, 9 & 16 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/ALAIN CHAU/Primary Examiner, Art Unit 3741